EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on January 28, 2022.
Receipt and entry of the replacement drawings, substitute specification, amended abstract, and amended claims filed on January 28, 2022 are hereby acknowledged.
The replacement drawings were received on January 28, 2022.  These drawings are acceptable, pending incorporation of the agreed-upon examiner’s amendment to the drawings as presented below.
Claims 1 through 4 and 9 through 15 (as amended via the examiner’s amendment presented below) are allowable. The restriction requirement among the various species, as set forth in the Office action mailed on June 11, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 11, 2021 is hereby withdrawn.  Claims 7 and 8, directed to the various previously non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Corless, Registration No. 33,860, on March 23, 2022.
The application has been amended as follows: 
In the claims:
In lines 10 through 11 of claim 1, the limitations “in which fluid in a liquid state is filled therein,” have been replaced with the limitations –containing a fluid,--.
In line 12 of claim 1, the limitations “is disposed inside the electric vehicle and” have been deleted.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 2 is to be further amended by the addition of a vertical and upward pointing arrow along the right-hand side of the depicted system, where the arrow is labeled as the “height direction” or similar.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest the combination of elements making up a thermal management system for an electric vehicle where the thermal management system is characterized by a heat transfer line which connects an electric part of the vehicle and the heating core of the vehicle’s air conditioning system, where the heat transfer line comprises a heat pipe, and where the heating core is disposed above the electric part, all as currently interrelated as recited in base claim 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763